Citation Nr: 1618235	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  11-15 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected bilateral hearing loss.

2.  Entitlement to a rating in excess of 30 percent prior to May 1, 2015, a rating in excess of 30 percent beginning June 1, 2015, and a rating in excess of 70 percent beginning September 29, 2015, for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 

INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from July 1968 to February 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri and a January 2012 rating decision by the VA RO in Detroit, Michigan.  

The Board notes that in an August 2015 rating decision, the Veteran was granted entitlement to a temporary total rating for PTSD, based on receipt of in-patient hospital treatment.  The Board has limited its consideration of the issue of entitlement to an increased rating for PTSD accordingly.

The Board notes that the Veteran has indicated that he is unable to work as a result of his service-connected disabilities, to include PTSD.  However, a review of the record shows that the Veteran was denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) in a May 2016 rating decision.  That rating decision is still within the appeal period and so, is not final.  Therefore, the Board has not taken jurisdiction of the issue of entitlement to TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), as it would not be appropriate at this time.

The issue of entitlement to an increased rating for PTSD is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to the promulgation of a decision in this appeal, the Veteran submitted a written statement in November 2015 withdrawing his appeal of the issue of entitlement to an increased initial rating for bilateral hearing loss.

CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to an initial compensable rating for bilateral hearing loss have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2015).  A substantive appeal may be withdrawn in writing by an appellant or authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b) (2015).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.

The record shows that the Veteran filed a timely notice of disagreement with the rating assigned for bilateral hearing loss disability in the January 2012 rating decision.  In August 2012, the Veteran perfected an appeal of that issue.  

In a November 2015 written statement, the Veteran expressed his desire to withdraw his appeal of entitlement to an initial compensable rating for bilateral hearing loss disability.  As the Veteran has withdrawn the substantive appeal, the Board does not have jurisdiction to decide the appeal of that issue.  Therefore, the appeal must be dismissed.  38 C.F.R. § 20.204 (2015).


ORDER

The appeal of entitlement to an initial compensable rating for bilateral hearing loss is dismissed.


REMAND

In a November 2014 statement, the Veteran requested he be afforded a videoconference hearing before the Board before a decision was made in his appeal.  The Veteran subsequently reiterated his request in an April 2015 statement.  There is no indication from the record that the Veteran has withdrawn his request for a hearing before the Board.  Further, there is no indication from the record that the Veteran has been scheduled for his requested hearing.  Because videoconference hearings before the Board are scheduled by the RO, a remand is required in this case.  38 C.F.R. § 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board in accordance with the docket number of his appeal.  Notify the Veteran and his representative of the date, time, and location of the hearing.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


